Citation Nr: 1135978	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-02 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for arthritis of the cervical-thoracic spine (cervical spine disability).

2.  Entitlement to an increased disability rating in excess of 10 percent for calcific tendonitis, supraspinous tendon of the left shoulder (left shoulder disability).

3.  Entitlement to an increased disability rating in excess of 10 percent for lumbar spine disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from March 1966 to September 1969, from April 1972 to April 1976, and from February 1980 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is warranted.  

As will be discussed below, the Board is remanding the increased rating and service connection issues.  A positive resolution of any of these claims could affect the Veteran's TDIU claim.  Therefore, the Board finds that the Veteran's TDIU claim is inextricably intertwined with these other claims and they must be adjudicated before the Board may address his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  



REMAND

Reasons to Remand:  To obtain VA examinations to determine the severity of service connected lumbar spine disability, cervical spine disability, and left shoulder disability; to obtain a VA examination to determine the etiology of the Veteran's hearing loss and tinnitus.  

Left Shoulder; Lumbar Spine; Cervical Spine

The Veteran was afforded a VA general medical examination in July 2007 to assess his physical well-being to include his left shoulder, lumbar spine, and cervical spine disabilities.  The examiner found no disabilities to diagnose for the Veteran's left shoulder or lumbar spine but diagnosed the Veteran with cervical and thoracic spine degeneration with no residuals per the examination.  It does not appear that this examiner performed any other diagnostic test other than range of motion testing with respect to these disorders.  The examiner found no pain on motion with respect to the lumbar spine, cervical spine, or left shoulder.  

In medical evidence associated with the Veteran's claim for Social Security Administration (SSA) disability benefits, the Veteran submitted private medical records from a Dr. M.B. which shows that the Veteran suffers from degenerative disc disease of the lumbar and cervical spine.  

In statements submitted by the Veteran, he asserts that his disabilities are more severe than are reflected in the July 2007 general examination.  Specifically, in a November 2008 statement, the Veteran indicated that the VA examiner pushed his ranges of motion of his cervical spine, lumbar spine, and left shoulder disabilities "beyond the limits of pain."  In this statement, he indicated that his cervical spine disability causes numbness in the hands and unbearable pain after a few minutes of use, to include using the telephone, typing, or writing.  He indicated that his lumbar spine disability causes severe back pain which precludes him from being on his feet for more than ten minutes.  The Veteran also provided that he has pain in both shoulder joints and is unable to use or lift his arms.  He also asserts that the VA examiner's statements are inadequate as they were provided by a nurse and the private medical records should be afforded greater probative weight.  In a March 2009 statement, the Veteran provided that he has numbness and excruciating pain from his cervical spine disability.  

With respect to the Veteran's challenge of the VA examiner's opinion, the Board notes that competency is assumed with any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563 (2007). 

Assuming the Veteran's statements are credible for the purposes of this remand, it appears that his cervical spine, lumbar spine, and left shoulder disabilities may be become worse since his July 2007 VA examination.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Another medical examination is necessary to determine the severity of the Veteran's cervical spine, lumbar spine, and left shoulder disabilities.  

Hearing Loss and Tinnitus

With respect to his bilateral hearing loss claim, the Veteran asserts that his hearing loss is due to his in-service noise exposure.  The Veteran's MOS indicates that he was a helicopter mechanic throughout his active duty.  In a November 2010 Training Letter 10-35, the Director of the VA Compensation and Pension Service provided a Duty MOS Noise Exposure Listing, which indicates a high probability that aircraft repairmen and mechanics, to include helicopter repairmen, were exposed to in-service noise exposure.  As such, in-service acoustic trauma is conceded.  

Turning to the medical evidence, the Veteran's service treatment records include examination reports from July 1969, July 1976, February 1976, December 1979, January 1984, and February 1987 which show that the Veteran's ears were clinically normal.  The audiological evaluations showed pure tone thresholds, to be 15 decibels or lower for the thresholds of 500 Hz through 4000 Hz.  

Post-service medical records include a private treatment note dated in July 2006 which states that the Veteran had left ear deafness since the late 1990s.  An August 2006 private treatment note provides that the Veteran lost hearing in his left ear in 1998 and indicates that the Veteran was exposed to acoustic trauma.  He was diagnosed with profound hearing loss of the left ear.  Audiometric testing was also performed in August 2006 and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
25
30
LEFT
100
100
100
100
100

The Board notes that the private audiometric results indicated above were not interpreted but instead presented in a graph form.  However, this does not preclude the Board from assessing the evidence.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995)(noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).   These results show that the Veteran suffers from a bilateral hearing loss disability.  See 38 C.F.R. § 4.85.  

The July 2007 VA general examination notes that the Veteran's left ear hearing was abnormal.  However, no audiometric testing was performed and no etiological opinion was obtained at this time.  

The Veteran has continued to assert that he was exposed to in-service noise exposure, to include mortar explosions, rockets, and gunfire while in Vietnam as well as the high frequency vibrations while working on helicopters.  He provided that he did not wear hearing protection during service.  He also indicated that his hearing problems began during service.  The Board finds that the Veteran is competent to report in-service noise exposure as well as hearing problems both during and after service.  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is also credible in these assertions.  See Caluza v. Brown, 7 Vet. App. 506 (1995).  However, hearing loss (especially that established by 38 C.F.R. § 3.385) is not a condition capable of lay diagnosis, must less the type of condition that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313.  

In sum, the Veteran has a current disability and suffered an in-service injury, to include acoustic trauma.  His testimony, as well as the evidence of record, indicates that his current disability of severe hearing loss may be related to an in-service event.  However, the evidence is insufficient to decide the case.  As such, the Veteran should be afforded a VA examination on remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to his tinnitus claim, the Board notes that the Veteran's service treatment records are negative for any complaints, treatment or diagnosis of tinnitus.  Post-service medical records include the July 2007 VA general examination report which diagnoses tinnitus. The Veteran now asserts that he suffers from tinnitus, and that the tinnitus had its onset in service.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., he is competent to report that he has experienced ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In other words, the Veteran's assertion that he experiences ringing in the ears now and experienced tinnitus in service is sufficient evidence of a diagnosis of tinnitus.  Given that he attributes the tinnitus to in-service noise exposure, the Board finds that a VA examination is warranted to address the etiology of his tinnitus.  McLendon, 20 Vet. App. 79.  

It is noted that the Director of the VA Compensation and Pension Service observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified. Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  On examination, the examiner should determine whether the Veteran's tinnitus is the result of acoustic trauma.  The examiner should also discuss other possible causes, including whether the Veteran's tinnitus may be due to his hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination(s) to evaluate the nature and severity of his service-connected lumbar spine, cervical spine, and left shoulder disabilities.  The claims folders and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

Based on the medical findings and a review of the claims file, the examiner should address the limitation of motion of the Veteran's left shoulder, cervical spine, and lumbar spine as well as any neurological abnormalities associated with these disabilities, if any.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  

In addition to assessing the Veteran's current status and symptomatology, the VA examiner should conduct a thorough review of the medical evidence of record and, to the extent possible, provide a medical opinion as to the evolving nature and severity of these disabilities.  Specifically, the examiner should formulate a medical opinion as to whether the Veteran's current symptomatology has increased in severity since the July 2007 VA general examination.  

The examiner should also opine as to the Veteran's ability to obtain gainful employment due to these disabilities.  

2.  The Veteran should also be scheduled for a VA examination and opinion as to whether his hearing loss and tinnitus are at least as likely as not etiologically related to service, to include his conceded acoustic trauma.  The claims folder and a copy of this Remand must be made available to, and be reviewed by, the examiner prior to the examination, and he or she should accomplish any indicated special tests, studies or additional consultations.  

The examiner should concede in-service noise exposure.  The examiner is also asked to provide an opinion as to whether the Veteran's tinnitus is the result of acoustic trauma or due to his hearing loss.  The examiner should provide a complete rationale for any opinions provided.

3. Then, after ensuring the VA examination report is complete, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


